Citation Nr: 1828432	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  07-37 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent prior to October 25, 2017, and 20 percent from October 25, 2017, for status-post pre-tibial tubercle ossicle excision with degenerative changes of the left knee based on limitation of flexion.

2.  Entitlement to a separate rating higher than 10 percent for status-post pre-tibial tubercle ossicle excision with degenerative changes of the left knee based on limitation of extension of left knee from October 25, 2017.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from May 1986 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in May 2009.  The Board then remanded the matter for additional development in January 2010 and August 2011.

In March 2014, the Board denied the Veteran's claim for a higher initial rating.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a joint motion for remand (JMR) filed by the parties, the Court remanded the matter back to the Board in February 2015 for further review.  

In August 2015, September 2016, and August 2017, the instant claim was remanded for additional development.  During the processing of the most recent remand, the Agency of Original Jurisdiction (AOJ) awarded a separate 10 percent rating for limitation of extension of the left knee, effective October 25, 2017.  This is considered part of the evaluation question already on appeal, and the Board therefore has jurisdiction over it.

As noted in the August 2017 Board remand, the issues of entitlement to service connection for depression and a right knee disability, secondary to the service-connected left knee disability, have been raised by the record at the May 2009 Board hearing, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  Prior to October 25, 2017, the Veteran's left knee disability has been manifested primarily by pain and decreased flexion no less than 38 degrees, and full extension to zero degrees.

2.  From October 25, 2017, the Veteran's left knee disability has been manifested primarily by pain and decreased motion no less than 10 degrees extension and 20 degrees flexion following repetitive motion.

3.  The evidence shows the Veteran's left knee disability has been manifested by pain, locking, effusion, and weakness.


CONCLUSION OF LAW

1.  Prior to October 25, 2017, the criteria for a disability rating in excess of 10 percent for status-post pre-tibial tubercle ossicle excision with degenerative changes of the left knee based on limitation of flexion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5260-5010 (2017).

2.  From October 25, 2017, the criteria for a disability rating in excess of 20 percent for status-post pre-tibial tubercle ossicle excision with degenerative changes of the left knee based on limitation of flexion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5260-5010 (2017).

3.  Prior to October 25, 2017, the criteria for a separate compensable evaluation for status-post pre-tibial tubercle ossicle excision with degenerative changes of the left knee based on limitation of extension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

4.  From October 25, 2017, the criteria for a disability rating in excess of 10 percent for status-post pre-tibial tubercle ossicle excision with degenerative changes of the left knee based on limitation of extension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

5.  The criteria for a separate rating of 20 percent rating for dislocated semilunar cartilage are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.20, 4.21., 4.71a, Diagnostic Code 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Higher Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The left knee disability is currently rated 10 percent prior to October 25, 2017, and 20 percent from October 25, 2017, for status-post pre-tibial tubercle ossicle excision with degenerative changes of the left knee based on limitation of flexion under Diagnostic Codes 5260-5010.  The Veteran is also in receipt of a 10 percent rating for limitation of extension of the left knee under Diagnostic Code 5261 from October 25, 2017.

Under Diagnostic Code 5010, degenerative changes due to trauma established by X-ray are rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension). 

Diagnostic Code 5260 provides for a noncompensable (0 percent) rating when leg flexion is limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees; 20 percent for flexion limited to 30 degrees; and 30 percent for flexion limited to 15 degrees.

Diagnostic Code 5261 provides for a noncompensable rating when leg extension is limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees; 20 percent for extension limited to 15 degrees; 30 percent for extension limited to 20 degrees; 40 percent for extension limited to 30 degrees; and 50 percent for extension is limited to 45 degrees.

Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Separate ratings may be assigned for limitation of flexion, extension, instability, and a meniscal disability of the same knee under Diagnostic Codes 5260, 5261, 5237, 5258 or 5259.  Lyles v. Shulkin, 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (Vet. App. Nov. 29, 2017); VAOPGCPREC 09-04 (September 17, 2004). 

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are not applicable to ratings under Diagnostic Code 5258 because this code is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  20 percent is the maximum schedular rating available under Diagnostic Code 5258.  

Diagnostic Code 5259 provides for a 10 percent rating based on evidence of symptomatic, removed semilunar cartilage.  

A semilunar cartilage is one of the menisci of the knee joint.  See Stedman's Medical Dictionary, 296 (27th ed., 2000).

In rating a disability of the musculoskeletal system, a number of factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206-07.

Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

The Veteran has been afforded multiple VA examinations during the appellate period for his claimed left knee disability.  During the January 2007 VA examination, the Veteran reported having knee pain, a history of swelling and intermittent catching with pain.  Flare-ups occurred five times per week.  There was no history of instability.  On physical examination, the Veteran's range of motion was zero degrees extension and 115 degrees flexion with mild pain and there was no change with repetition.  Stability testing was normal and there was no effusion present.  He was non-tender to palpation over the medial and lateral joint line, but was tender to palpation about the lateral facet of his patella.  He was diagnosed as having status-post pre-tibial tubercle ossicle excision consistent with old Osgood Schlatter's syndrome residuals and mild degenerative changes lateral compartment of the left knee based on x-ray findings.

During the May 2010 VA examination, the Veteran mainly complained of having left knee pain and flare-ups that occurred every day that were worse with standing and walking.  He could walk 15 minutes or 1 to 2 blocks.  On physical examination, there was no effusion present and stability testing was normal.  His range of motion was zero degrees extension and 45 degrees flexion, which was secondary to guarding and pain.  The examiner noted weakness on extension, which was 3 out of 5.  The examiner stated that the Veteran had pain and loss of motion and it was feasible that he could have increasing pain and loss of motion after activity, but addressing this would be speculation.  Imaging showed mild degenerative changes of the knee.  The Veteran was diagnosed as having posttraumatic osteoarthritis tricompartmental mild, residual pain status post-surgery, and limited motion of the knee.  

In September 2011, the Veteran was afforded a VA examination during which he reported persistent knee pain.  He was diagnosed as having post-traumatic arthritis of the left knee.  He reported having daily flare-ups that increased his pain from 7 out of 10 to 9 out of 10 that worsened with squatting or increased walking and he was unable to kneel on the anterior knee.  He used a cane constantly.  The Veteran's range of motion was zero degrees extension and 90 degrees flexion with pain beginning at 90 degrees.  There was no change in range of motion on repetition.  The Veteran did have functional impairment caused by pain on movement.  

On VA examination in December 2015, the Veteran was diagnosed as having left knee tendonitis, osteoarthritis, patellofemoral pain syndrome, and gout.  The Veteran reported having pain with ambulation and range of motion and had flare-ups where his knee swelled up.  The examiner noted that the Veteran's flare-ups occurred on a monthly basis.  Physical examination demonstrated that the Veteran's left knee range of motion was zero degrees extension and 130 degrees flexion, which did not change following repetitive movement.  He had pain with flexion that prevented him from flexing past 130 degrees and caused functional loss; however, pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  He had no pain with weight bearing.  The examiner stated that functional limitation from flare-ups could not be described because no flare-up was present during the examination and Veteran had difficulty describing them accurately.  The examiner also noted that there was no history of subluxation or instability, stability testing and muscle strength were normal, no meniscus condition was present and there was no evidence of crepitus.  The Veteran reported having recurrent effusions. 

During the January 2017 VA examination, the Veteran was diagnosed as having left knee tendonitis, osteoarthritis, patellofemoral pain syndrome, gout, and status-post pre-tibial tubercle ossicle excision with degenerative changes.  The Veteran reported having flare-ups involving increased pain and swelling and functional impairment of trouble kneeling, squatting, walking, climbing, and standing.  His right knee range of motion was zero degrees extension and 135 degrees flexion without pain and no change with repetitions.  His left knee range of motion was zero degrees extension and 95 degrees flexion with pain noted with flexion that caused functional loss.  There was no change or additional functional loss with repetitions.  The examiner did not examine Veteran during a flare-up and therefore was unable to comment on additional functional limitation without speculating.  There was no history of subluxation or instability and no instability was present on examination.  The Veteran had a positive history of recurrent effusion, but no meniscus condition was present and strength was normal.  

The Veteran was last afforded a VA examination in October 2017.  He was diagnosed as having status-post pre­tibial tubercle ossicle excision with degenerative changes of the left knee.  The Veteran reports having flare-ups that cause his left knee to lock and swell when walking, especially down steps.  He also had difficulty bending the knee far enough to sit in the back seat of a car and he could not put pressure on the knee or bend down.  When climbing stairs, he has to go up with the right leg and dragged the left leg.  Range of motion testing resulted in zero degrees extension and 140 degrees flexion of the right knee and 10 degrees extension and 30 degrees flexion of the left knee.  The Veteran had pain on flexion and extension that limited the Veteran's ability to bend or twist at the knee and prevents him from putting full weight on the left leg.  The Veteran also had chronic swelling of his left knee.  He also had pain with passive motion, pain with weight bearing and crepitus.  There was no pain with non-weight bearing.  Following repetitions, the Veteran's range of motion of the left knee was 10 degrees extension and 20 degrees flexion.  Factors causing functional loss were pain and weakness, which significantly limited functional ability with repeated use over a period of time and during flare-ups.  The examiner was unable to describe in terms of range of motion without mere speculation as the Veteran was not examined during repetitive use over time or during a flare-up.  The examiner also indicated that the Veteran had less movement than normal due pain; had chronic swelling in medial and lateral of the patella, post patellar region and distally at the tibial tuberosity with palpable effusion 2+ in severity; and had difficulty sitting with left leg bent.  His muscle strength was 4 out of 5 in flexion and extension.  There was no ankylosis, subluxation, or instability.  There was effusion that occurred after standing or increased activity on the left knee.

The Veteran also received treatment for his service-connected left knee disability.  Private treatment records and VA records during the appellate period showed that the Veteran's range of motion of the left knee was, at worst, zero degrees extension and 38 degrees flexion, which was recorded in September 2009.  The Veteran reported having locking and pain in the left knee and crepitus and effusion had been found on examination at various times during the appellate period.  

During the May 2009 hearing, the Veteran stated that his left knee constantly hurt and stated, "The more I do, the worse it gets until sometimes there's swelling."  He could not kneel with his knee on the ground and it will lock up and swell at times.  He used a cane and brace to ambulate.

Based on range of motion testing prior to October 25, 2017, the evidence does not demonstrate that the criteria for a rating higher than 10 percent based on limitation of flexion, or a compensable rating for limitation of extension, have been met for the left knee disability.  During that time period, the Veteran was afforded VA examinations in January 2007, May 2010, September 2011, December 2015, and January 2017.  Range of motion testing during those examinations demonstrated that the Veteran was most limited during the May 2010 examination where he had zero degrees extension and 45 degrees flexion.  Also, during treatment, the Veteran's range of motion was, at worst, zero degrees extension and 38 degrees flexion.  There is no evidence during the time period prior to October 25, 2017 that the Veteran's flexion was limited to 30 degrees or that his extension was limited to 10 degrees.  

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of functional loss of the left knee prior to October 25, 2017.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion).  Indeed, as noted, even with his complaints of pain, flare-ups, and functional limitation, the Veteran has not demonstrated loss of flexion to 30 degrees or less or any degree of limitation of extension.  Although the evidence during that time period shows that the Veteran had pain and weakness, no additional limitation of motion was found.  In fact, the May 2010 VA examiner noted that the range of motion results were due to pain and guarding and, therefore, considered functional impairment in finding that the Veteran's left knee was limited to zero degrees extension and 45 degrees flexion.  Although the examiner noted that the Veteran could have increased pain and loss of motion after activity, there is no evidence showing that the additional limitation would have amounted to limitation of motion required for a higher rating.  The evidence reflects that the 10 percent rating for limitation of flexion properly compensates him for the extent of functional loss resulting from symptoms like painful motion, less movement than normal, and weakness.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the medical findings do not show that painful motion or limitation of motion on repetitive use or during flare-ups results in functional loss warranting the assignment of an evaluation in excess of 10 percent for limitation of flexion or greater than 0 percent for limitation of extension prior to October 25, 2017.

Based on range of motion testing from October 25, 2017, the evidence does not demonstrate that the criteria for a rating higher than 10 percent based on limitation of extension and 20 percent based on limitation of flexion have been met for the left knee disability.  During that time period, the Veteran was afforded a VA examination in October 2017.  Range of motion testing of the left knee during that examination resulted in 10 degrees extension and 30 degrees flexion and 10 degrees extension and 20 degrees flexion following repetitive motion.  There is no evidence during the time period from October 25, 2017 that the Veteran's flexion was limited to 15 degrees or that his extension was limited to 15 degrees.  

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of functional loss of the left knee from October 25, 2017.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Indeed, as noted, even with his complaints of pain, flare-ups, and functional limitation, the Veteran has not demonstrated loss of flexion to 15 degrees or less or loss of extension to 15 degrees or less.  During the October 2017 VA examination, the Veteran had pain on flexion and extension that caused functional loss and limited the Veteran's ability to bend or twist at the knee and also prevented him from putting full weight on the left leg.  However, following repetitions, the Veteran's range of motion of the left knee was limited to 10 degrees extension and 20 degrees flexion, which does not meet the criteria for higher ratings for either limitation of extension or flexion.  The examiner noted that the Veteran had pain and weakness, which significantly limited his functional ability with repeated use over a period of time and during flare-ups; however, the evidence does not demonstrate that his range of motion of extension or flexion of the left knee was severe enough to warrant higher disability ratings.  The evidence reflects that the 20 percent rating for limitation of flexion and the 10 percent rating for limitation of extension properly compensates him for the extent of functional loss resulting from symptoms like painful motion, less movement than normal, and weakness.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the medical findings do not show that painful motion or limitation of motion on repetitive use or during flare-ups results in functional loss warranting the assignment of an evaluation in excess of 20 percent for limitation of flexion and 10 percent for limitation of extension from October 25, 2017.

In an effort to afford the Veteran the highest possible disability rating, the Board has considered his left knee disability under all potentially appropriate diagnostic codes.  Schafrath, supra.  The Veteran has never demonstrated or been diagnosed with ankylosis of the knee, impairment of the tibia and fibula, or genu recurvatum (hyperextended knee).  Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, and 5263 are not for application.  Although the Veteran has complained of his knee giving way at times during the appellate period, stability testing has been consistently normal throughout the appellate period and, therefore, a separate rating is not warranted for instability of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Rating criteria for knee disabilities are also provided under Diagnostic Code 5258 (for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion) and 5259 (for symptomatic removal of the semilunar cartilage).  See Lyles, No. 16-0994. 

In Lyles, the Court stated that where a certain manifestation of a disability has not been compensated via an assigned evaluation under a particular Diagnostic Code, evaluation of that manifestation under another Diagnostic Code would not constitute pyramiding.  See id.; see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Further, a manifestation of a disability has not been compensated by an assigned evaluation if the manifestation is "distinct and separate" from the manifestations that form the basis of the assigned evaluation.  See Lyles, No. 16-0994 (quoting Murray v. Shinseki, 24 Vet. App. 420, 423 (2011)).  The Court concluded by stating that where manifestations of a musculoskeletal disability causing additional functional limitation have not resulted in elevation pursuant to Deluca, those manifestations have not yet been compensated for separate evaluation and pyramiding purposes.  The Board notes that the Veteran's locking, swelling, weakness, and effusion have not been compensated for under Deluca or any other Diagnostic Code; therefore, evaluating these manifestations under Diagnostic Code 5258 or 5259 does not amount to pyramiding.  See Lyles, No. 16-0994. 

Diagnostic Code 5258 rates dislocated semilunar cartilage.  To meet the criteria for a 20 percent rating under Diagnostic Code 5258, the symptoms must include frequent episodes of 'locking', pain, and effusion into the joint.  A finding of "locking" alone would not meet the criteria, rather pain and effusion must be present as well to meet the criteria.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (use of conjunctive "and" indicates all criteria must be met).  Treatment records for the left knee during the appellate period document complaints and findings of locking, pain and effusion as do the VA examinations.  These symptoms arise during normal use of the left knee and during flare-ups.  See VA treatment records dated November 2006, May 2007, September 2009, February 2011 and December 2015; VA examinations dated January 2007, December 2015, January 2017, and October 2017.  The Board notes that the Veteran's disability does not involve the semilunar cartilage (meniscus) so Diagnostic Code 5258 is not directly applicable; however, based on the Veteran's symptomatology as documented by the medical treatment records and VA examinations, the medical evidence of record supports a rating by analogy of 20 percent under Diagnostic Code 5258.  38 C.F.R. §§ 4.20, 4.21.

In sum, a rating higher than 10 percent is not warranted for limitation of flexion prior to October 25, 2017; a rating higher than 20 percent is not warranted for limitation of flexion from October 25, 2017; a compensable rating for limitation of extention prior to October 25, 2017 is not warranted; a rating higher than 10 percent is not warranted for limitation of extension from October 25, 2017; and a separate rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion, by analogy, is warranted.


ORDER

Prior to October 25, 2017, entitlement to an initial rating in excess of 10 percent for status-post pre-tibial tubercle ossicle excision with degenerative changes of the left knee based on limitation of flexion is denied. 

From October 25, 2017, entitlement to an initial rating in excess of 20 percent for status-post pre-tibial tubercle ossicle excision with degenerative changes of the left knee based on limitation of flexion is denied.

Prior to Octber 25, 2017, a compensable initial rating for status-post pre-tibial tubercle ossicle excision with degenerative changes of the left knee based on limitation of extension is denied.

From October 25, 2017, entitlement to an initial rating in excess of 10 percent for status-post pre-tibial tubercle ossicle excision with degenerative changes of the left knee based on limitation of extension is denied.


	(CONTINUED ON NEXT PAGE)


Entitlement to a separate 20 percent rating for frequent episodes of "locking," pain, and effusion of left knee under Diagnostic Code 5258 is granted, subject to regulations governing the payment of monetary benefits.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


